Citation Nr: 0833606	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  95-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1961 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1994 and March 1995 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2006, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  That decision was appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).  The record contains a 
Joint Motion for Partial Remand, dated in April 2008, wherein 
the veteran's attorneys and the VA General Counsel agreed to 
request remand of that portion of the August 2006 decision 
which denied entitlement to service connection for an 
acquired psychiatric disorder.  In this regard, service 
connection for post-traumatic stress disorder (PTSD) was also 
denied in the August 2006 Board decision, but that portion of 
the decision is not at issue in the current appeal.  In May 
2008, an order of the CAVC was issued, remanding the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  The matter has been returned to the 
Board for appellate consideration.  

FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran had a personality disorder during service which, 
by its very nature, pre-existed service.  

2.  The competent and probative evidence of record clearly 
and unmistakably shows that the veteran's personality 
disorder was not aggravated during service by a superimposed 
disease incurred therein.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has an acquired psychiatric disorder that is due to any 
incident or event in military service, and a psychosis was 
not manifested within one year after his separation from 
active service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.127 (2008); VAOPGCPREC 67-90 (July 18, 1990).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service; and in this case 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Board finds the veteran has been provided with content 
complying notice and proper subsequent VA process.  In 
September 2001 and February 2004, the RO sent the veteran 
letters that fully addressed all required notice elements.  
The letters informed the veteran of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The RO also 
sent the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also notes the RO sent the veteran SSOCs in June 
2003 and June 2006, which provided him with additional time 
to submit more evidence in support of his claim.  Therefore, 
the Board finds the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and was given proper, subsequent VA process.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records and records from the 
Social Security Administration.  In this regard, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was also afforded VA 
examinations in February 1994, June 1995, July 2002, and 
April 2006.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that his service in the Navy 
aggravated pre-existing psychiatric disorders, or, 
alternatively, that his psychiatric disorders were caused by 
his service.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Applying the legal criteria above, the Board notes that, at 
the veteran's enlistment examination in August 1961, he was 
psychiatrically normal on clinical evaluation.  Thus, an 
acquired psychiatric disorder was not "noted" when the 
veteran entered active duty, and the presumption of soundness 
applies.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
claimed acquired psychiatric disability existed prior to 
service and was not aggravated therein.  The Board finds the 
presumption of soundness has been rebutted in this case, as 
explained below.  

Review of the record reveals the veteran was found to have a 
personality disorder during service.  In February 1962, he 
was noted to be anxious and enuritic, with tremors, insomnia, 
and stuttering.  The initial impression was severe anxiety 
reaction, and he was referred to the psychiatric clinic for 
further evaluation, which revealed a diagnosis of emotional 
instability reaction.  As a result of his evaluation, it was 
recommended the veteran be admitted to the hospital for 
presentation before a Board of Medical Survey to consider his 
fitness for duty.  After evaluating the veteran, a staff of 
psychiatrists noted there was no clear cut evidence of 
psychosis or neurosis, but they determined the veteran 
presented evidence of long-standing emotional immaturity of 
sufficient degree to render him unsuitable for service.  The 
final diagnosis was emotional instability reaction, 
manifested by subjective and objective anxiety symptoms, 
which had existed prior to service.  The Medical Board found 
that the veteran suffered from an inherent, pre-existing 
personality disorder and did not suffer from any disability 
which was the result of any incident in service or which was 
aggravated thereby.  The veteran was subsequently released 
from military service due to unsuitability.  

Personality disorders are not diseases or injuries for 
compensation purposes, and disability resulting from them may 
not be service connected.  38 C.F.R. §§ 3.303(c), 4.127.  
This is so because they are considered to be defects of 
congenital or developmental origin and, by their very nature, 
pre-exist service.  38 C.F.R. § 3.303(c).  Moreover, 
congenital or developmental defects are normally static 
conditions which, unlike diseases, are incapable of 
improvement or deterioration.  VAOPGCPREC 67-90 (July 18, 
1990).  

Therefore, the Board finds there is clear and unmistakable 
evidence that the veteran's personality disorder, e.g., 
emotional instability reaction, existed prior to service, as 
defects of congenital or developmental origin pre-exist 
service by their very nature.  In this regard, a VA physician 
evaluated the veteran in July 2002 and diagnosed him with 
major depression, PTSD, and noted his previous diagnosis of 
borderline personality disorder.  The July 2002 VA examiner 
opined that the veteran's personality disorder had pre-
existed his military service, and made him more vulnerable 
and decreased his ability to cope.  See VA examination 
reports dated in July 2002 and March 2003.  

Next, the Board must determine whether the veteran's pre-
existing personality disorder was aggravated (i.e., incurred 
a permanent increase in the underlying disability which was 
not natural progress) during service.  In this regard, the 
Board again notes that any worsening of the veteran's 
personality disorder during service does not support the 
grant of service connection because a personality disorder is 
not a disability under VA regulations.  See 38 C.F.R. § 3.303 
(a).  However, with regard to congenital or developmental 
defects, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  Therefore, 
the Board must determine whether the veteran's personality 
disorder was "aggravated" by a superimposed disability that 
was incurred during military service.  

The veteran's service treatment records are negative for any 
complaints, treatment, or findings related to any disability, 
to include an acquired psychiatric disorder, that was 
superimposed upon his personality disorder during service.  
In this regard, the Board finds it probative that the 
psychiatrists who evaluated the veteran during service 
determined that he was not suffering from any disability that 
was incurred in or aggravated by his military service at the 
time.  There is no other competent evidence of record which 
shows the veteran suffered a disability which was 
superimposed upon his personality disorder during service.  
Therefore, the Board finds that the veteran's personality 
disorder was clearly and unmistakably not aggravated during 
service.  

Review of the record reveals the veteran has been variously 
diagnosed with major depressive disorder with psychotic 
features, general anxiety disorder, dysthymia, bipolar 
disorder, drug and alcohol abuse, and social phobia.  There 
is no evidence that any of these psychiatric disorders 
existed prior to service or were aggravated therein.  Thus, 
the presumption of soundness applies as to these disorders, 
and service connection for an acquired psychiatric disorder, 
to include those delineated above, may not be granted based 
on aggravation.  See Wagner, supra.  Instead, the Board must 
determine whether the preponderance of the evidence supports 
a finding that an acquired psychiatric disorder was incurred 
during military service.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for an acquired psychiatric 
disorder.  

The first time the veteran is shown to have a psychiatric 
disorder after service was in January 1993, when he was 
diagnosed with an anxiety disorder.  The Board notes that 
more than 25 years passed between the time the veteran was 
discharged from service and was diagnosed with a psychiatric 
disorder, and there is no evidence which shows he complained 
of, or sought treatment for, a psychiatric disorder during 
that time.  This gap of many years in the record militates 
against a finding that the veteran suffered a chronic 
psychiatric disorder during service, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

In evaluating the ultimate merit of this claim, the Board 
also finds it probative that no medical professional has ever 
attributed the veteran's current psychiatric diagnoses to his 
military service.  At an April 2006 VA examination, he was 
diagnosed with a depressive disorder and an anxiety disorder, 
among other things, which the VA examiner determined were 
related to his ingrained personality characteristics and 
clinical syndromes he had in the past.  The evidentiary 
record also contains evidence that the veteran's psychiatric 
disorders are related to situational factors, none of which 
is shown to be related to his military service.  See February 
1994 VA examination report; see also June 1994 VA treatment 
record.  

The record does contain evidence which suggests that the 
veteran has suffered from a psychiatric disorder for a 
significant period of time.  In July 1998, he was noted to 
have been suffering from PTSD and major depressive disorder 
for "a long duration of time."  In July 2001, he was noted 
to have had a "relatively early onset of severe social 
phobia and associated dysthymia."  The Board does not 
dispute that the veteran currently suffers from a long-
standing psychiatric disorder; however, the language used in 
these medical opinions is too general to support a grant of 
service connection in this case.  In this context, the Board 
notes the Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The veteran was asked to submit evidence in support of his 
claim, and yet there is no competent medical opinion of 
record which relates his current psychiatric diagnoses to his 
military service.  The only evidence that suggests a link 
between the veteran's military service and his current 
diagnoses of an acquired psychiatric disorder are his own 
statements, and he is not competent, as a layperson, to 
provide an opinion on matters requiring medical knowledge, 
such as medical etiology or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, with no competent medical evidence indicating that 
the veteran's current acquired psychiatric disorders are 
causally related to his active military service, the claim 
for service connection must be denied.  See Hickson, supra.

The Board has considered whether service connection may be 
granted on a presumptive basis, as psychosis is one of the 
chronic diseases for which presumptive service connection can 
be granted under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
However, in order for presumptive service connection to 
apply, as noted above, the psychosis must be manifested 
within one year after the date of the veteran's separation 
from service.  See 38 C.F.R. § 3.307(a).  Here, as discussed 
above, the first diagnosis of any type of psychotic 
symptomatology was rendered more than 25 years after he was 
discharged from service, when a major depressive disorder 
with psychotic features was noted among several other 
diagnoses.  Therefore, service connection on a presumptive 
basis is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


